On Saturday night, the 29th of May, four hens were taken from the premises of Logan. On Monday or Tuesday following, Logan went to the place of business of Amason, at Quitman, about seven miles distant, and there found the four hens that he had lost and took possession of them. Amason testified that he conducted a peddler wagon and dealt in chickens; that on Sunday morning about 4 o'clock he purchased some hens from the appellant. The appellant, at the time, was in company with Earl Henderson, and each of them had hens in a sack. It was dark and the witness was not able to identify the chickens, but he weighed them and Henderson and the appellant put them in the chicken-house. Logan later identified the four hens which were in the chicken house as those which had been stolen. It was also shown that on the same night one Sutton, who lived in the neighborhood, had lost four or five hens, which were also found in the possession of Amason.
Appellant introduced his brother, a youth about seventeen years of age, whose testimony was to the effect that he had seen the appellant about 11 o'clock on the night of May 29; that a sack containing some chickens was in his possession; that the appellant got in his car and drove away in the direction of Quitman. Like testimony came from a witness who claims to have been with the brother of the appellant at the time. The appellant's mother testified that she missed some chickens on the night of May 29. No effort was made to identify the stolen chickens as those which she had lost. Appellant testified that the chickens which he sold to Amason came from his mother's place and were her chickens.
Against the sufficiency of the evidence the point is stressed that Amason did not identify the hens which Logan found in *Page 95 
Amason's coop as those which he had bought from the appellant. The chickens belonging to Logan and Sutton were in the coop but there is no evidence that there were any others. If there were other chickens in the possession of Amason, the record fails to disclose it. The chickens claimed to have been lost by the appellant's mother were not identified, but those in the possession of Amason were definitely identified by the owners. Appellant testified that at the time he and Henderson were at Amason's place together, each of them had a bag of chickens; that they had been driving a car and were in need of gasoline; that they sold the chickens in order to get money to buy gasoline. We think the evidence circumstantially identifies the chickens in the possession of Amason, belonging to Logan, as those sold to Amason by the appellant.
The motion for rehearing is overruled.
Overruled.